DETAILED ACTION

This office action is in response to the application filed on 11/14/19.  Claims 1-17 are pending.  Claims 1-9 and 11-17 are rejected.  Claim 10 is objected to.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Objections

Claim 15 is objected to because of the following informalities:  The claim recites “a second hand hand on the hand grip.”  This appears to be a repeated word, and has been interpreted as --- a second hand 




Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention. 

Claim 6 is rejected under 35 U.S.C. 112(b).  The claim recites the limitation "the prongs.”  There is insufficient antecedent basis for this limitation in the claim because there is no prior recitation of “a prong” or multiple “prongs” either in this claim, or in prior claims from which this claim depends.  Appropriate correction is required. 


In view of the above rejections the respective claims are rejected as best understood on prior art as follows:



Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-9, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent RE41,412 to Van Steenburg.
Claim 1.  A medical support arm (Van Steenburg, Fig. 3), comprising: - a holding end  (Van Steenburg, Fig. 3, #18) for gripping and operating the support arm; - a coupling end (Van Steenburg, Fig. 3, coupling end is the end at which #30 is located) for connecting the support arm to a patient support; - a coupling-end pivot joint for swiveling the support arm about a pivot axis (Al) and tilting the support arm about a tilt axis (A2) that intersects with the pivot axis (Van Steenburg, Fig. 3 teaches two axes #36 and #72); - a clamping mechanism with which the pivot joint can be selectably: a) locked so that a rotation of the support arm both about the pivot axis and the tilt axis is prevented; and b) released so that the support arm can rotate freely about both axes (Al, A2) (Van Steenburg performs this function; see Abstract); - a release lever located at the holding end configured for releasing the clamping mechanism (Van Steenburg, column 4, lines 8-12); - a support bar (Van Steenburg, Fig. 3, #84; also seen in Fig. 4 at #20a) for supporting a medical device that extends between the holding end and the coupling end; and - a force transmission device that is arranged in and/or on the support bar for transmitting a releasing force from the release lever to the clamping mechanism (Van Steenburg teaches both a mechanical transmission of force via rod #84 in Fig. 3, or alternatively a hydraulic transmission of force, in column 5, lines 33-35), wherein the pivot joint: a) allows the support arm to rotate exclusively about the tilt axis (A2) and the pivot axis (Al); b) comprises a tilting device for tilting the support arm about the tilt axis (A2), the tilting device comprising a tilting element (Van Steenburg, Fig. 3, #30) and a cylindrical sliding surface (Van Steenburg, Fig. 3, #48) on which the tilting element is seated, so that the cylindrical sliding surface and the tilting element can rotate relative to one another about the tilt axis (A2); c) a pivot mechanism configured for swiveling the support arm about the pivot axis (Al), the pivot mechanism having a guide ring (Van Steenburg, Fig. 2, #34 teaches a “pivot post” which has a circular cross section and is comparable to Applicant’s “guide ring” which is also circular) and at least one ring guide surface (Van Steenburg, Fig. 3, the internal surface of #32 reads on applicant’s “guide ring surface”) receiving the guide ring, so that the guide ring and the at least one ring guide surface can rotate relative to one another about the pivot axis (Al); and d) comprises a central body (Van Steenburg, Fig. 3, #30, Applicant’s “central body” is comprised guide bodies the exterior surface of which is the previously recited guide surfaces; Seeenburg’s #30 comprises the previously claimed surfaces at #32) that is located in the center of the pivot joint and on which the cylindrical sliding surface and the at least one ring guide surface are formed; wherein the tilting element, as part of the clamping mechanism, also acts as a gripper clamp in such a way that it secures both the tilting device and the pivot mechanism against rotation by clamping the central body (the apparatus of Van Steenburg performs in the claimed manner; see Abstract).
Claim 2.  The medical support arm according to claim 1, wherein the cylindrical sliding surface extends once completely around the tilt axis (A2) (Van Steenburg, cylindrical sliding surface #48 extends completely around axis #72 in Fig. 3).
Claim 3.  The medical support arm according to claim 1: wherein the central body comprises two mutually mirror-inverted guide bodies (Van Steenburg, Fig. 3, #30 has two ring portions), wherein a ring guide surface (Van Steenburg, Fig. 3, #30; a ring guide surface is the interior surface of bore #54) for the guide ring is formed in each guide body, and wherein a portion of the cylindrical sliding surface is formed on the outside of each guide body (the guide body of Van Steenburg inherently has an outer surface), so that the two parts together form the entire cylindrical sliding surface (Van Steenburg, Fig. 3, #30; two ring portions together form the entire cylindrical sliding surface).
Claim 4.  The medical support arm according to claim 1, wherein the central body has a cavity in its interior for receiving the guide ring (Van Steenburg’s central body #30 has a cavity at #54).
Claim 5.  The medical support arm according to claim 1, further comprising a connecting piece (Van Steenburg, Fig. 4, #34a) at the holding end, wherein the connecting piece supports the guide ring and has a coupling (Van Steenburg, Fig. 4, #185) for connecting to the patient support.
Claim 7.  The medical support arm according to claim 1, wherein the clamping mechanism comprises a spring assembly that biases the clamp into the locked position (Van Steenburg, Fig. 2, #’s 66 and 68 teaches Belleville washers that bias the apparatus toward a locked position).
Claim 8.  The medical support arm according to claim 7, wherein the clamp mechanism further comprises an eccentric assembly (Van Steenburg, Fig. 2, #100 teaches an eccentric portion, which in conjunction with additional structures forms an eccentric assembly; see column 4, lines 23-48) via which the spring assembly acts on the gripper clamp.
Claim 9.  The medical support arm according to claim 8, wherein the spring assembly comprises at least one disc spring (Van Steenburg, Fig. 2, #’s 66 and 68 teaches Belleville washers that bias the apparatus toward a locked position), and wherein the eccentric assembly comprises at least one eccentric lever (Van Steenburg, Fig. 2, #100 teaches an eccentric portion which reads on Applicant’s eccentric lever).
Claim 13. The medical support arm according to claim 1, wherein the pivot axis (Al) and the tilt axis (A2) are each aligned perpendicular to a longitudinal axis (X-X) of the medical support arm and perpendicular to each other (Van Steenburg, Fig. 3, axis #36 is perpendicular to axis #72).
Claim 14.    The medical support arm according to claim 1, wherein the medical support arm is an extension bar (as best understood from Applicant’s disclosure, an “extension bar” is a bar that extends away from an operating table; see Van Steenburg Fig. 4, bar #20a extends away from table #180).
Claim 15.  The medical support arm according to claim 1, further comprising a hand grip (Van Steenburg Fig. 3, #160) located at the holding end adjacent to the release lever, so that when the clamp mechanism is released, the medical support arm can be held by a single person with a first hand on the release lever and a second hand hand on the hand grip (Van Steenburg Fig. 3 teaches a handle mechanism which is rotated to release the clamping force of the apparatus; the handle portion #170 is considered to be a lever).
Claim 16.  An operating table comprising: a patient support surface (Van Steenburg Fig. 4, #180), and a support arm (Van Steenburg Fig. 3, #10a) according to claim 1; wherein said patient support comprises at least part of the operating table.
Claim 17.  The medical support arm according to claim 1: - wherein the medical support arm is an extension bar (as best understood from Applicant’s disclosure, an “extension bar” is a bar that extends away from an operating table; see Van Steenburg Fig. 4, bar #20a extends away from table #180); - wherein the extension bar has a carriage (Van Steenburg, Fig. 4 #212) thereon, the carriage being slideable axially (Van Steenburg, column 5, lines 52-53) along the extension bar; - wherein the carriage carries a device shaped for holding the foot of a patient (Van Steenburg, Fig. 4 #200) which is movable (Van Steenburg, column 5, lines 52-53) with the carriage.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent RE41,412 to Van Steenburg in view of US Patent Application 2007/0265635 to Torrie et al. (“Torrie”).
Claim 6.  The medical support arm according to claim 5, wherein the guide ring is received between the prongs of a forked end of the connecting piece (Van Steenburg does not teach a forked end with prongs; however, Torrie teaches a similar mechanism, and teaches a forked end with prongs at #104 in Fig. 5; it would have been and obvious matter of design choice to use the forked U-shaped bracket of Torrie rather than as single rod as taught by Van Seenburg since doing so would have simply been combining prior art elements according to known methods to yield predictable and obvious results, and furthermore doing so does not provide any functionality that is not provided by the connection mechanism of Van Steenburg). 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent RE41,412 to Van Steenburg.
Claim 11.  The medical support arm according to claim 1, wherein the force transmission device comprises: - a master cylinder that is arranged at the holding end; - a slave cylinder that is arranged at the coupling end; and - a hydraulic line that extends through the interior of the support bar and connects the master cylinder to the slave cylinder (Van Steenburg teaches the use of a hydraulic system in column 5, lines 33-35, however Van Steenburg does not teach details of such a system, Examiner takes Official Notice that a slave cylinder, a master cylinder, and a hydraulic line are well known prior art structures and one of ordinary skill would have had the knowledge to incorporate them into the apparatus of Van Steenburg, given Van Steenburg’s disclosure of the use of a hydraulic system). 
Claim 12.  The medical support arm according to claim 11, wherein the slave cylinder hydraulically releases the bias of the spring assembly upon actuation of the release lever (Examiner takes Official Notice that a slave cylinder is well known prior art structures and one of ordinary skill would have had the knowledge to incorporate them into the apparatus of Van Steenburg in order to actuates and releases the clamping mechanism of the apparatus of Van Steenburg).



Discussion of allowable subject matter

Claim 10 is objected to as depending from a rejected claim.  Claim 10 would be allowable if written in independent form (or claim 1 would be allowable if amended to incorporate the limitations of claim 10 and any intervening claims).  Claim 10 (in combination with the structures of claims 7-9) is directed toward specific structures that are not found in the prior art in the claimed configuration.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Primary Examiner, Art Unit 3673